DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.

Status of Claims
This Office Action is in response to the Applicant’s Request for Continued Examination dated October 22, 2020. Claims 21-24, 28-31, and 35-40 are presently pending and are presented for examination. 	


Response to Amendments
In response to the Amendments filed October 22, 2020, Examiner withdraws all objections and rejections to the cancelled claims; withdraws the 35 U.S.C. 101 rejections; and withdraws the prior art rejections. 

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive. 

Applicant argues that the Eldar fails to teach or suggest “the features of capturing, using a point cloud capture device, point cloud data of the area of interest, the point cloud data comprising a set of three-dimensional physical point coordinates of a physical object in the area of interest; transforming, using a transformation, the point cloud data to a plane of the two-dimensional image data, the transforming generating depth data for a set of pixels in the two-dimensional image data; and interpolating the point cloud data to each pixel in the two-dimensional image data, the interpolating generating depth data corresponding to each pixel in the two-dimensional image data”; see Response at p. 17. More specifically, Applicant argues that:

The prior art of record does not explicitly teach generating depth data from captured point cloud data; see 
A depth image is not properly interpreted as point cloud data; see Response at p. 18. Examiner disagrees. Point cloud data is depth data, as both are representative of 3D space, and they are related via a mathematical conversion. 
Calculating the surface area and other properties of a bounding box is not equivalent to drawing two-dimensional bounding box boundaries; see Response at p. 18. Examiner disagrees. Finding the surface area of a bounding box is equivalent to finding the boundaries of the bounding box, as the parameters measured are the boundaries of the bounding box.
The prior art of record does not teach interpolating point cloud data or generating depth data; see Response at p. 18. Examiner disagrees. This point, along with the others reiterated in Applicant’s Response, have been addressed in both the previous action and in the interview. Examiner maintains the rejections.

For additional support, Examiner has added evidentiary references demonstrating the relationship between depth data and point cloud data, included in the corresponding rejections below. In conclusion, Examiner is unpersuaded and maintains the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 28-31, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0314911 (hereinafter “Eldar”; previously of record) in view of U.S. Pat. No. 10,509,947 (hereinafter “Douillard”; previously of record) as evidenced by at least “Depth Map Construction from a 3D Point Cloud,” “Depth Image and Point Cloud Structures,” and “LiDAR point cloud data and optical imagery depth map.”

Regarding claim 21, Eldar discloses a computer-implemented method comprising: 
determining, by analyzing two-dimensional image data of a scene received from a camera device, an area of interest within the scene (see at least Fig. 2, [0017] and [0022]; the binary image (i.e., 2D representation) includes pixels (i.e., pixel image data) of an object and of the background of the object (i.e., an object in the scene), and a camera is used to collect pixel image data); 
capturing, using a point cloud capture device, point cloud data of the area of interest, the point cloud data comprising a set of three-dimensional physical point coordinates of a physical object in the area of interest  (see at least Fig. 2, [0017], and [0022]-[0023]; the point cloud (i.e., point cloud data) for the image includes depth imaging (i.e., 3-D point coordinates) for an object (i.e., physical object) which is the same as the object in the binary image (i.e., the 2-D representation of the object), and a different camera (i.e., point cloud capture device) is used to collect the mask data (i.e., point cloud data) which is used to create the point cloud); 
transforming, using a transformation, the point cloud data to a plane of the two- dimensional image data, the transforming generating depth data for a set of pixels in the two- dimensional image data (see at least Fig. 2 and [0022]-[0023]; the point cloud is a 3-D depth map which includes 3-D point coordinates (i.e., point cloud data), as evidenced by “Depth Map Construction from a 3D Point Cloud,” “Depth Image and Point Cloud Structures,” and “LiDAR point cloud data and optical imagery depth map”; for example, LiDAR collects 3D points which ; 
interpolating the point cloud data to each pixel in the two-dimensional image data, the interpolating generating depth data corresponding to each pixel in the two-dimensional image data (see at least Fig. 2 and [0022]-[0024]; the image includes depth information which is mapped in a point cloud and is integrated to create image planes for determining the bounding box of the object, as further evidenced by “Depth Map Construction from a 3D Point Cloud,” “Depth Image and Point Cloud Structures,” and “LiDAR point cloud data and optical imagery depth map” for example, LiDAR collects 3D points which may be viewed as depth data and/or point cloud data meaning that both the depth data and point cloud data are simultaneously collected. It would be obvious to one of ordinary skill in the art to interchange which of the point cloud data and the depth data is interpolated from the other based on the mathematical relationship between depth data and point cloud data); 
generating, by inputting the two-dimensional image data and corresponding depth data to a set of convolutional layers of a convolutional neural network (CNN), extracted feature data, the extracted feature data comprising an output from the set of convolutional layers  (see at least Fig. 2 and [0016] and [0022]-[0024]; a convolutional neural network is used to classify the object and assist in predicting the 3-D bounding box based on the cloud point data which is integrated from the pixel image data); and 
generating, by inputting the extracted feature data to a set of fully connected layers of the CNN, a set of classification probabilities and a set of three-dimensional bounding box coordinates, the set of classification probabilities and the set of three-dimensional bounding box coordinates comprising an output from the set of fully connected layers  (see at least Fig. 2 
However, Eldar does not explicitly teach determining that reorientation of one or more of the camera device and point cloud capture device is required based upon a threshold value; 
computing reorientation information instructing one or more of the camera device and the point cloud capture device to reorient to a different capture angle; and 
causing, using the reorientation information, the one or more of the camera device and the point cloud capture device to reorient to a different capture angle.
Douillard, in the same field of endeavor, teaches
determining that reorientation of one or more of the camera device and point cloud capture device is required based upon a threshold value (see at least Col. 21 Ln. 62-Col. 22, Ln. 7; the LIDAR sensor (i.e., point cloud capture device) may be oriented based on the orientation (i.e., threshold value) of the rendering plane); 
computing reorientation information instructing one or more of the camera device and the point cloud capture device to reorient to a different capture angle (see at least Col. 21 Ln. 62-Col. 22, Ln. 7; the LIDAR sensor is reoriented to a different capture angle relative to the orientation of the rendering plane); and 
causing, using the reorientation information, the one or more of the camera device and the point cloud capture device to reorient to a different capture angle (see at least Col. 21 Ln. 62-Col. 22, Ln. 7; the LIDAR sensor is reoriented to a different capture angle relative to the orientation of the rendering plane).
see at least Col. 1 Ln. 9-14 of Douillard.

Regarding claim 22, Eldar discloses and Douillard teaches all of the limitations of claim 21. Additionally, Eldar discloses forming, by clustering pixels of the set of three-dimensional bounding box coordinates, a segmented object (see at least Fig. 2 and [0022]; the binary image (i.e., 2D representation) includes pixels (i.e., pixel image data) of an object and of the background of the object (i.e., an object in the scene)).

Regarding claim 23, Eldar discloses and Douillard teaches all of the limitations of claim 22. Additionally, Eldar discloses estimating, based upon a distance between extreme points in the image data, an object size of the segmented object (see at least [0059]; the patches are processed to determine whether the estimated object size fits within a threshold).

Regarding claim 24, Eldar discloses and Douillard teaches all of the limitations of claim 23. Additionally, Douillard, in the same field of endeavor, teaches computing, using the object size, path information for an automotive control subsystem, the path information enabling the automotive control subsystem to avoid the physical object (see at least Col. 12, Ln. 15-47; the trajectory (i.e., path) of the vehicle is based at least in part on avoiding the object).
One of ordinary skill in the art before the time of filing would have been motivated to combine the teachings of Douillard with the disclosure of Eldar in order to improve object detection techniques used by Eldar; see at least Col. 1 Ln. 9-14 of Douillard.

Regarding claim 35, Eldar discloses and Douillard teaches all of the limitations of claim 28. Additionally, Eldar discloses wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system  (see at least [0050] and [0056]; the computer readable media (i.e., program product) may include storage media (i.e., computer-readable storage devices) and may include c a computer readable memory which can contain program instructions for a processor to read. The storage drive comprising the computing device code (i.e., the computer usable code) may be remote).

Regarding claim 36, Eldar discloses and Douillard teaches all of the limitations of claim 28. Additionally, Eldar discloses wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see at least [0050] and [0056]; the computer readable media (i.e., program product) may include storage media (i.e., computer-readable storage devices) and may include a computer readable memory which can contain program instructions for a processor to read. The storage drive comprising the computing device code (i.e., the computer usable code) may be remote. In order for it to be processed from a remote system, it must be downloaded).

Claims 28-30, and 37-39 comprise essentially the same scope as claims 21-23 and 25 and are rejected under the same reasoning as described above. 

Claims 31 and 40 comprise essentially the same scope as claim 24 and are rejected under the same reasoning as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M MCPHERSON/Examiner, Art Unit 3663